DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim language is unclear as the limitation of water supply apparatus is located at all of the left, the right, the front, and the rear of the door assembly suggests water supply apparatus surrounds the door assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 16-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3,575,020 cited in IDS), and further in view of  Leonard (US 2015/0292138 cited in IDS) and Larson (US 2008/0308643 cited in IDS).
Regarding claim 1, Hubbard figure 1 teaches a washing machine comprising:
a body (10 washing machine) which includes an opening;
at least one tub (12 rotatable tub) which provides a main washing space into which laundry is receivable through the opening to be washed by the washing machine;
 an auxiliary washing unit (14 removable tub) which forms a washing space with an open top when mounted on the body; 
a water supply apparatus (32 inlet valve) which distributes cold water (36 cold water solenoid) and hot water (35 hot water solenoid) to thereby provide warm water the washing space.[col 2 lines 30-37][col 3 lines 35-40][col 6 lines 25-40]
The washing machine of Hubbard is silent a door assembly installed above the body to open and close the opening.
Leonard is directed towards a washing machine appliance wherein figure 2 teaches a lid 62 mounted to cover 54 and is rotatable between an open position (not shown) facilitating access to a wash 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a lid covering an opening as taught in Leonard in the washing machine of Hubbard to facilitate access to the wash tub.[0013]
The washing machine combination of Hubbard and Leonard is silent to a temperature sensor and a control unit which controls the distribution of the cold water and the hot water by the water supply apparatus to provide the warm water.
Larson is directed towards an automatic temperature control for a washing machine wherein at least one processor (microprocessor) may read in the temperature from a temperature sensor, typically a thermistor, and control the actuation of two output lines leading to two triacs, one associated with each water valve.[0004] [0048] 
Larson teaches a temperature sensor monitoring the temperature of the water received by the wash chamber as a mixed output from two solenoid valves, one receiving water from a hot-water line, and the other receiving water from a cold-water line thereby reading on a temperature sensor for measuring the temperature of the warm water to be supplied to the washing space.[0003]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a microprocessor with an automatic temperature control as taught in Larson in the washing machine of Hubbard and Leonard as the control circuit of Larson eliminates one solid-state switch (triac) eliminating the cost of this device and further allowing the use of a microprocessor with one fewer output lines, allowing a lower-cost microprocessor to be used.  By significantly decreasing the cost of precise temperature control, high-energy efficiency can be available in a larger range of washing machines.[0004]
Regarding claim 5, Larson is directed towards an automatic temperature control for a washing machine wherein at least one processor (microprocessor) may read in the temperature from a temperature sensor, typically a thermistor, and control the actuation of two output lines leading to two triacs, one 
Regarding claim 6, Larson teaches a temperature control, such as a knob, is manipulable by a user to provide a temperature command electrical signal thereby suggesting a preset second critical temperature.[0007]  Larson further teaches a control circuit receives the temperature command electrical signal and provides a control signal to the solid-state switch to control power to one of the hot-water valve and cold-water valve depending on the switch position.  Therefore as the microprocessor as Larson may read in the temperature from a temperature sensor, the microprocessor is capable of being configured to control the distribution of the hot water to resume supplying hot water to the washing space when the 
Regarding claim 16, Leonard figure 2 teaches the water supply apparatus (water sources 76, 77 and hot water conduit 78 and a cold water conduit 79)  is located on the side of the door assembly (62 lid).[0017]
Regarding claim 17, Leonard figure 2 teaches the water supply apparatus (water sources 76, 77 and hot water conduit 78 and a cold water conduit 79)  is located at one of left, right, front, and rear of the door assembly (62 lid).
Claims 2-4, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US  3,575,020 cited in IDS), Leonard (US 2015/0292138 cited in IDS), and Larson (US 2008/0308643 cited in IDS), and further in view of  Werner (US 5,460,018 cited in IDS).
Regarding claim 2, the washing machine combination of Hubbard, Leonard, and Lawson is silent to water flowing in from an outside of the washing machine.
Werner is directed towards a vertical axis washer wherein figure 1 teaches water is supplied to the imperforate tub 34 by hot and cold water supply inlets 40 and 42 provided outside of the washing machine.[col 4 lines 10-15]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide water from an outside municipal water source to a washing machine
Regarding claim 3, Larson figure 3 teaches the water supply apparatus (23 mixed water outlet) further comprises a mixing device (20 mixer tee) which generates the warm water by mixing the hot water distributed by the hot water distributing device with the cold water distributed by the cold water distributing device.[0043]
Regarding claim 4, Hubbard figure 1 teaches wash fluid would be introduced into tub 14 from fill nozzle 42 thereby reading on the water supply apparatus further comprises a supply device which supplies the warm water generated by the mixing device to the washing space.[col 6 lines 1-7]
Regarding claim 7,  the microprocessor as taught by Larson is capable of being configured controlling a temperature of warm water to be supplied to the washing space by controlling the distribution of the hot water by the hot water distributing device (Hubbard 35 hot water solenoid).[0058]
Regarding claim 8, Larson teaches a hot water distributing device comprises at least one hot water valve (16 hot-water valve ) for distributing the hot water, and a microprocessor capable of being configured to control  the temperature of the warm water by controlling opening and closing of the hot water distributing device.[0043-44][0058]
Regarding claim 10, Larson teaches only one additional line is required from microprocessor 88, that being output line (3) connected to the control input of a single triac 82.  The triac 82 may apply power through the pole of switch 72 (by grounding that pole) to either of the hot-water valve 16 and the cold-water valve 18.   Therefore the microprocessor as taught by Larson is capable to control a temperature of warm water to be supplied to the washing space by controlling cold water distribution by the cold water distributing device.[0058]
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 3,575,020 cited in IDS), Leonard (US 2015/0292138 cited in IDS), Larson (US 2008/0308643 cited in IDS), as applied to claim 7, and further in view of Duncan (US 4,978,058 cited in IDS).
Regarding claim 9, Larson teaches by controlling the relative proportion of time that each solenoid valve is on, and monitoring the mixed water, a precise water temperature may be produced.[0003]  However, the washing machine combination of Hubbard, Leonard, and Larson is silent to the valve being a proportional control valve. 
Duncan is directed towards a flow control system for a laundry machine wherein it is preferable that both the hot water valve (10) and cold water valve (11) be modified to provide a proportional opening.[col 3lines 56-68][col 4 lines 1-10]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a proportional valve as taught in Duncan in the washing machine 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711